Appeal from order granting plaintiffs’ motion for the appointment of a receiver pendente lite. Order modified by appointing one of the defendants, appellants, as receiver, and providing that the receiver, for the protection of the rights of the plaintiffs, furnish a bond in the penalty of $12,000, conditioned for the faithful performance of his duties as such receiver, said bond to be approved as to form and the sufficiency of the surety thereto by a justice of the Supreme Court; and as so modified the order is unanimously affirmed, without costs to either party as against the other. No opinion. Settle order on notice. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Townley, JJ.